Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of harassment and interference with an employee following a tier III disciplinary hearing. When that determination was upheld on adminis*1472trative appeal with a modified penalty, petitioner commenced this CPLR article 78 proceeding. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has been granted all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Rogers v Fischer, 81 AD3d 1025, 1025 [2011]; Matter of Harrison v Bezio, 77 AD3d 1000 [2010]).
Peters, J.P., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.